office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex118152-06 cc tege eoeg et1 number info release date uil ---------------------------- ------------------------ ------------------------------ dear ------------- i am responding to your letter to senator richard burr he wrote to us on your behalf and asked us to respond to your question about the taxability of reimbursed medical_expenses as part of your retirement benefits you received a reimbursement from your prior employer for a percentage of your medicare part b premium that had been deducted from your social_security_benefit in a previous year and for which you had taken an itemized_deduction on your federal_income_tax return you question the requirement that you include the amount of the reimbursed medical_expenses as income on your current_year federal_income_tax return as this could result in an additional tax on your social_security income as a general_rule if the only source of a retiree’s income is social_security_benefits then those benefits are not subject_to federal income taxes however a portion of social_security_benefits may be taxable if a taxpayer receives other income in addition to social_security_benefits the income_tax treatment of social_security_benefits is governed by sec_86 of the internal_revenue_code the code sec_86 was added to the code in the purpose of this section is to tax social_security_benefits in a manner similar to other retirement benefits - that is to the extent they exceed a worker’s after-tax contributions see s rep no 98th cong 1st sess 1983_2_cb_326 under sec_86 a portion of social_security_benefits is includible in a recipient’s gross_income when the adjusted_gross_income agi combined with certain other_amounts exceeds a specific level it is important to recognize that only monthly benefits under title ii of the social_security act are taxable under sec_86 of the code these are benefits provided under the old-age survivors and disability insurance program since medicare part a hospital insurance benefits for the aged and disabled and part b supplementary medical insurance benefits for the aged and disabled are provided under title xviii of the social_security act these types of benefits are not taxed under sec_86 of the code sec_105 of the code includes in gross_income amounts paid_by an employe r for medical_expenses that were deducted in a prior taxable_year these taxable medical expense reimbursements increase agi therefore although medicare benefits are not taxed under sec_86 of the code this increase in agi may subject some additional portion of your social_security_benefit to taxation under sec_86 this is the correct outcome under sec_86 of the code any change to the law would require legislative action for additional information on the taxability of social_security_benefits i am enclosing a copy of publication social_security_benefits and equivalent railroad retirement benefits i hope that this information is helpful if you have other questions please contact ----------------------------------- at ----- ------------- not a toll-free number sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities cc envclosure macro form rev department of the treasury - internal_revenue_service
